Case 1:19-cv-23592-JLK Document 32 Entered on FLSD Docket 10/15/2020 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI Division
                                   CASE NO. 1:19-cv-23592-JLK

 JAVIER GARCIA-BENGOCHEA,

        Plaintiff,

 v.

 ROYAL CARIBBEAN CRUISES, LTD.,

       Defendant.
 ______________________________________/

                         ORDER GRANTING DEFENDANT’S
                     MOTION FOR JUDGMENT ON THE PLEADINGS

        THIS CAUSE is before the Court on Defendant Royal Caribbean’s Motion for Judgment

 on the Pleadings, filed August 4, 2020 (DE 27) (the “Motion”). The Court has also considered

 Plaintiff’s Response in Opposition, filed August 18, 2020 (DE 28), and Royal Caribbean’s Reply,

 filed September 4, 2020 (DE 31).

                              I.      PROCEDURAL BACKGROUND

        On August 27, 2019, Plaintiff, a U.S. citizen and resident of Jacksonville, Florida, filed this

 action against Royal Caribbean Cruises, Ltd. under Title III of the Helms-Burton Act (the “Act”),

 22 U.S.C. § 6082(a)(1)(A). In the Complaint, Plaintiff alleges that he owns a claim to commercial

 waterfront real property in the Port of Santiago in Cuba; that this property was confiscated by the

 Cuban Government in October 1960; and that Royal Caribbean “trafficked” in the property, in

 violation of the Act, by using the docks for its commercial cruise line business. See Compl. ¶¶ 1,

 6–15, DE 1.
Case 1:19-cv-23592-JLK Document 32 Entered on FLSD Docket 10/15/2020 Page 2 of 5




           On July 29, 2020, Royal Caribbean filed its operative, Amended Answer and Affirmative

 Defenses. 1 Am. Ans., DE 26. In its Answer, Royal Caribbean alleges that this action is barred

 under § 6082(a)(4)(B) of the Act because Plaintiff is a United States national who acquired

 ownership of the claim after March 12, 1996. See id. at 4. Royal Caribbean attaches two exhibits

 to its pleading to show that Plaintiff inherited the claim (if at all) under a will executed in January

 2000 by his cousin Desiderio Parreño, a Costa Rican national (see Am. Ans., Ex. 1 at 4, 9; DE 26-

 1), who had previously inherited the claim from Albert Parreño (see Am. Ans., Ex. 2 at 3; DE 26-

 2). Royal Caribbean moves for judgment on the pleadings under Federal Rule of Civil Procedure

 Rule 12(c), arguing that Plaintiff did not acquire the claim until January 2000 at the earliest, and

 thus after the March 1996 cutoff under the Act. See generally Mot.

                                      II.     UNDISPUTED FACTS

           The following facts alleged in the parties’ pleadings and the exhibits attached to the

 pleadings are pertinent to Royal Caribbean’s Motion:

       •   On October 13, 1960, the Cuban Government confiscated the subject property (Compl.
           ¶¶ 7, 8) and nationalized La Maritima, S.A., the Cuban company that owned and
           operated the property (id.);

       •   On July 5, 1966, Albert Parreño executed a will leaving to his brother, Desiderio
           Parreño, “all [] rights to and under property held by me [Albert Parreño] which has been
           confiscated by the Fidel Castro regime in Cuba, including, but not limited to, my shares
           in La Maritima S.A. . . . and my interest in real estate located in Cuba” (Am. Ans., Ex. 2
           at 3; DE 26-2);

       •   On March 12, 1996, Congress passed the Cuban Liberty and Democratic Solidarity
           (LIBERTAD) Act of 1996, commonly referred to as the Helms-Burton Act, which
           provides that, “[i]n the case of property confiscated before March 12, 1996, a United
           States national may not bring an action under this section on a claim to the confiscated
           property unless such national acquires ownership of the claim before March 12, 1996,”
           22 U.S.C. § 6082(a)(4)(B) (emphasis added) (Compl., ¶¶ 1, 6);




 1
     Royal Caribbean’s Amended Answer was filed with leave of Court. See DE 25.
Case 1:19-cv-23592-JLK Document 32 Entered on FLSD Docket 10/15/2020 Page 3 of 5




     •   On January 25, 2000, Desiderio Parreño executed a will in Costa Rica, leaving to his
         cousin, Plaintiff Javier Garcia-Bengochea, “a United States citizen [and] resident of . . .
         Jacksonville, Florida, . . . whatever assets, property or rights in Cuba that were
         appropriated by the Communist government of Fidel Castro, but that are the property of
         the testator and that could someday be recovered, [which] include, . . . three thousand
         three hundred registered shares of ‘La Maritima Sociedad Anónima,’ concessions, dock,
         and warehouses in the port of Santiago de Cuba” (Am. Ans., Ex. 1 at 4, 9; DE 26-1).

 The foregoing facts are agreed and undisputed.

                                     III.         LEGAL STANDARD

         “After the pleadings are closed—but early enough not to delay trial—a party may move

 for judgment on the pleadings.” Fed. R. Civ. P. 12(c). “Judgment on the pleadings is appropriate

 when material facts are not in dispute and judgment can be rendered by looking at the substance

 of the pleadings and any judicially noticed facts.” Bankers Ins. Co. v. Fla. Residential Prop. and

 Cas. Joint Underwriting Ass’n, 137 F.3d 1293, 1295 (11th Cir. 1998). “If a comparison of the

 averments in the competing pleadings reveals a material dispute of fact, judgment on the pleadings

 must be denied.” Perez v. Wells Fargo N.A., 774 F.3d 1329, 1335 (11th Cir. 2014). “In

 determining whether a party is entitled to judgment on the pleadings, [the court must] accept as

 true all material facts alleged in the non-moving party’s pleading, and [] view those facts in the

 light most favorable to the non-moving party.” Id.

                                            IV.     DISCUSSION

         As a preliminary matter, the Court observes that the above-styled action is nearly identical

 to a separate lawsuit brought by the same Plaintiff (Dr. Garcia-Bengochea) against Carnival

 Corporation. See Garcia-Bengochea v. Carnival Corp., Case No. 19-cv-21725-KING (S.D. Fla.)

 (the “Carnival case”). In that case, Plaintiff sued Carnival under Title III of the Helms-Burton Act,

 alleging that Carnival “trafficked” in Plaintiff’s waterfront real property. Carnival moved for

 judgment on the pleadings, arguing that Plaintiff acquired his claim to the subject property too late
Case 1:19-cv-23592-JLK Document 32 Entered on FLSD Docket 10/15/2020 Page 4 of 5




 to bring an action under Title III. The Court analyzed the statutory text and legislative history of

 the Helms-Burton Act and held that Plaintiff’s action was barred under § 6082(a)(4)(B) because

 he acquired his claim to the confiscated property after March 12, 1996, the deadline prescribed in

 the statute. The rationale for the Court’s conclusion is more thoroughly discussed at Garcia-

 Bengochea v. Carnival Corporation, Case No. 19-cv-21725-KING, 2020 WL 4590825 (S.D. Fla.

 July 9, 2020). 2

         Here, too, Royal Caribbean moves for judgment on the pleadings based on the date of

 Plaintiff’s acquisition of the claim. Just like in the Carnival case, Royal Caribbean attaches two

 exhibits to its Answer, both of which make clear that Plaintiff inherited his claim to the subject

 property under a will executed in January 2000. See DE 26-1 and DE 26-2. Royal Caribbean thus

 contends that this action is barred under § 6082(a)(4)(B) because Plaintiff inherited his claim after

 the claims acquisition deadline. Mot. at 3–5. The Court agrees.

         In opposing Royal Caribbean’s Motion, Plaintiff contends that § 6082(a)(4)(B) does not

 apply to claims acquired by operation of law (e.g., inheritance), but the Court has already

 considered and rejected this argument in the Carnival case. Garcia-Bengochea, 2020 WL 4590825,

 at *4 (“After careful consideration, the Court finds that § 6082(a)(4)(B) bars this action. As an

 initial matter, this is supported by the plain meaning of the term ‘acquire,’ which the Court finds

 to be broad enough to cover the inheritance at issue in this case.”). Plaintiff has provided no

 compelling reason why the Court should depart from its prior opinion on the exact same issue. The

 Court so finds, after careful consideration, that this action is barred under § 6082(a)(4)(B) of the



 2
   This decision is currently on appeal before the United States Court of Appeals for the Eleventh
 Circuit. For this reason, Plaintiff has asked the Court to stay its decision in the instant case until
 the appellate court has issued its decision in the Carnival case, but the Court declines to do so.
 Plaintiff has not filed a separate motion to stay, instead requesting such relief within its brief
 opposing Royal Caribbean’s Motion. See Pl.’s Resp. at 28.
Case 1:19-cv-23592-JLK Document 32 Entered on FLSD Docket 10/15/2020 Page 5 of 5




 Helms-Burton Act, and judgment in Royal Caribbean’s favor is appropriate because the material

 facts are undisputed and judgment can be rendered based on the substance of the pleadings and the

 exhibits thereto.

        Accordingly, it is ORDERED, ADJUDGED, AND DECREED that Royal Caribbean

 Ltd.’s Motion for Judgment on the Pleadings (DE 27) be, and the same is, hereby GRANTED.

 All other pending motions are hereby DENIED as moot. Final judgment will be entered in a

 separate document pursuant to Federal Rule of Civil Procedure 58(a).

        DONE AND ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 15th day of October, 2020.

                                      ______________________________________
                                           JAMES LAWRENCE KING
                                           UNITED STATES DISTRICT JUDGE


 cc: All Counsel of Record
